 1
2
3
4
5
6
7
8
                  IN THE UNITED STATES DISTRICT COURT
9
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
l0
11
                                                  Case No. 2:19-CR-00105-ODW-1
12     UNITED STATES OF AMERICA,
                                                  ORDER OF DETENTION
13                     Plaintiff,
14
15     DAVID CLAIRE LOHR,
fG~                    Defendant.
17
18
                                                 I.
19
            On March 11, 2019, Defendant David Claire Lohr("Defendant") made his
20
      initial appearance in this district on the Indictment filed in the United States
21
      District Court for the Central District of California, Case No. 2:19-CR-00105-
22
      ODW-1.The Court appointed Deputy Federal Public Defender Michael Brown to
23
      represent Defendant.
24
            The Court conducted a detention hearing based on a motion by the
25
      Government pursuant to 18 U.S.C. § 3142(e)in a case alleging that there is no
26
      condition or combination of conditions that reasonably will assure (a)the
27
      ///
28
 1     appearance of the defendant as required, and (b)the safety of any other person and
 F~ the community.
 3           Defendant submitted on the report and recommendation of the U.S. Pretrial
 4     Services Agency
 5           The Court concludes that the Government is not entitled to a rebuttable
 6     presumption that no condition or combination of conditions reasonably will assure
 7     the defendant's appearance as required and the safety of any person or the
 8     community [18 U.S.C. § 3142(e)].
 9
10                                              II.

11           The Court finds that no condition or combination of conditions will
12     reasonably assure: ❑X the appearance of the defendant as required.
13                        D the safety of any person or the community.
14           The Court bases its conclusions on the following:

15           As to risk ofnon-appearance:

16           • Unknown background information; and
17           • No available sureties.
18           As to danger to the community:

[L•l         • Nature of the charged offense;

20           • Prior criminal record;

21           • Unknown substance abuse; and

22           • Unknown mental health issues.
23
24                                            III.

25           In reaching this decision, the Court considered:(a)the nature and

26     circumstances ofthe offenses) charged, including whether the offense is a crime

27     of violence, a Federal crime of terrorism, or involves a minor victim or a controlled
28     substance, firearm, explosive, or destructive device;(b)the weight of evidence

                                                 2
 1     against the defendant; (c) the history and characteristics of the defendant; and
 2     (d) the nature and seriousness of the danger to any person or the community. [ 18

 3     U.S.C. § 3142(g).] The Court also considered the report and recommendation of
 4     the U.S. Pretrial Services Agency.
 5
6                                               1~

 7           IT IS THEREFORE ORDERED that Defendant be detained until trial. The
 8     defendant will be committed to the custody of the Attorney General for
 9     confinement in a corrections facility separate, to the extent practicable, from
I Il persons awaiting or serving sentences or being held in custody pending appeal.
[

11     The defendant will be afforded reasonable opportunity for private consultation
12     with counsel. On order of a Court of the United States or on request of any
13     attorney for the Government, the person in charge of the corrections facility in
14     which defendant is confined will deliver the defendant to a United States Marshal

15     for the purpose of an appearance in connection with a court proceeding.

16     [18 U.S.C. § 3142(1).]
17
18
       Dated: March 11, 2019                          ~~ ~
19
                                              HON. MARIA A. AUDERO
20                                            UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
►
~ ~7
27
28

                                                  3
